DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,10,11,13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2, the limitation of ‘at least one electronic device including at least one antenna’ is unclear. Is the one antenna the ‘at least one electronic device?’ Or is the antenna an additional element claimed? If so, then ‘including’ should be changed to ‘and.’
	Claim 10 is unclear. Is each element of lines 3,5,7,10 claimed limitations or does the claim only recite one or more of all those listed in lines 3,5,7,10? The last phrase of the last line ‘or any combination thereof’ renders the claim limitations of lines 3,5,7,10 as alternates and only one of those must be met to anticipate the claim.
	Claim 11, recites various options for the ‘electrical component’ but then stipulates ‘the capacitor,’ however, the ‘capacitor’ is only one option and therefore this limitation does not have to be found in the prior art. Same for claim 13 regarding ‘the sensing circuit.’ These two claims are unclear as to what exactly is being claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8,10-15 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Knudson-WO-2018/160663 (WO’663).
WO’663 discloses 1. An abrasive article 10 comprising: an abrasive body 10,120,150,200,250,402,702 (Fig 20A,B),750,756,802 including abrasive particles (page 48, line 32) contained within a bond material (Background discusses all the consumable abrasive products including grinding wheels, sanding discs, belts, wheels, etc. all known to include abrasive particles per page 48, line 31 and a binder or bond material); and a wear detection sensor (pg 5, line 10)  152,202,252,400,754,760,804 configured to detect a change in dimension of the abrasive body, wherein at least a portion of the wear detection sensor is coupled to and extending along at least a portion of the abrasive body (Figs 4-6,9,20A,B,21,22 show the sensor embedded/extending along portion of abrasive body).
2. The abrasive article of claim 1, wherein the wear detection sensor comprises at least one electronic device RFID 152,202,252,400,754 including at least one antenna 204,404,752,758,764.  
3. The abrasive article of claim 2, wherein the antenna 204,404,752,758,764 extends over a greater surface area of the abrasive body compared to an electronic element 152,202,252,400,754 coupled to the antenna (See Figs 5,6,9,20A,21A,22,23).  
4. The abrasive article of claim 2, wherein the antenna 204,404,752,758,764  is arranged in a loop, in a serpentine shape, or a combination thereof (See Figs 5,6,9,20A,21A,22,23).  
5. The abrasive article of claim 2, wherein the electronic device comprises an electronic element, wherein the electronic element 152,202,252,400,754 is positioned within a non-abrasive portion of the abrasive body, and wherein at least a portion of the at least one antenna 204,404,752,758,764 is positioned in an abrasive portion of the abrasive body (This claim is broad in not specifically designating ‘abrasive’ and ‘non-abrasive’ and therefor, the electronic element of 804 is within the belt 802 (Fig 23) that has non-abrasive properties and the antenna of 804 is within the belt that has abrasive outer surface, and therefore reads on the claimed limitations.).  
6. The abrasive article of claim 5, wherein the electronic element RFID comprises a chip, an integrated circuit, a logic, a microcontroller, a transponder, a transceiver, a passive element, a resistor, a capacitor, a memory, or any combination thereof (RFID by definition have a transceiver and transponder).  
7. The abrasive article of claim 2, wherein the antenna 204,404,752,758,764 is at least partially embedded in the abrasive body ((See Figs 5,6,9,20A,21A,22,23).  
8. The abrasive article of claim 1, wherein the wear detection sensor 400 comprises a plurality of antennas 404, wherein the plurality of antennas 404 extend different lengths compared to each other toward a material removal surface of the abrasive body (Fig 9 shows the antennas 404 extending at different lengths, along the thickness of the abrasive disk 402, wherein one of the upper or lower antenna of disk 402 is closer/different length toward abrasive material removal surface.)  
10. The abrasive article of claim 1, wherein the wear detection sensor 754,760 comprises a plurality of antennas 752,758,respectively, wherein: at least one of the plurality of antennas is positioned within an exterior circumferential region of the abrasive body;   at least one of the plurality of the antennas comprises a flared body, wherein a width of the flared body increases as a length of the antenna extends; Fig 22 shows the plurality of antennas at least one of the plurality of antennas extends in a radial direction, an axial direction, or a combination thereof, from a center region toward a material removal surface of the abrasive body; at least one of the plurality of antennas comprises a terminal end aligned with the material removal surface; or any combination thereof. (Because this claim is unclear to the exact limitations, if at least one option is met then the claim is met.) 
11. The abrasive article of claim 1, wherein the wear detection sensor comprises at least one electronic device coupled to an electrical component, wherein the electrical component comprises a lead, a capacitor (Fig 11 shows RFID tag 500 having capacitor 502), a resistor, an inductor, a loop circuit, or a combination thereof, [wherein the capacitor comprises a first capacitance plate positioned in an interior circumferential region of the abrasive body and a second capacitance plate positioned in an exterior circumferential region of the abrasive body-this section of the claim does not need to be met since the claim lists alternative electrical components that doesn’t have to be a capacitor].  
12. The abrasive article of claim 1, Fig 20B shows wherein the wear detection sensor comprises a first electronic device and a second electronic device extending in parallel (see Figure below: two arrows pointing to parallel extending electronic devices) along a portion of the abrasive body, wherein the first and second electronic devices are spaced apart from one another and staggered (Fig 20B shows staggered devices one closer to center and the other closer to circumference) such that a first terminal end of the first electronic device is closer to a material removal surface compared to a second terminal end of the second electronic device, wherein the first terminal end is distal to a center region of the abrasive body compared to a third terminal end of the first electronic device, and the second terminal end is distal to the center region of the abrasive body compared to a fourth terminal end of the second electronic device.  

    PNG
    media_image1.png
    422
    620
    media_image1.png
    Greyscale

13. The abrasive article of claim 1, wherein the wear detection sensor comprises a plurality of components coupled to one another, wherein the plurality of components (See Fig 4, ADC,RFID,NFC) comprises a sensing circuit 152, a microcontroller (page 2, line 6), a transceiver, an antenna 204, or any combination thereof, wherein the sensing circuit comprises a magnetometer, such as a 3-axis magnetometer, a temperature and/or humidity sensor, 3-axis accelerometer, a capacitive input interface, or any combination thereof.  
14. A system (for example Fig 20B or 23) for detecting wear in an abrasive article, comprising: the abrasive article (disk or belt) of claim 1; and a data receiving unit 806 (Abstract) configured to receive data generated by the wear detection sensor(Fig 1).  
15. The abrasive article of claim 1, wherein the wear detection sensor comprises a communication device for wireless communication with an external controller (Fig 12A-see brief description).
Claim(s) 16,20 is/are rejected under 35 U.S.C. 102a2 as being anticipated by EP-3482876 (EP’876).
EPA’876 discloses 16. An abrasive article 1 comprising: an abrasive body 2 comprising: abrasive particles (Disclosure) contained within a bond material (Description of Fig 2 [0012]; a wear detection sensor 22 comprising at least one lead 23,24 in contact with the abrasive body; and at least one logic device (15,28,29) in communication with the at least one conductive lead 23,24.  
20. The abrasive article of claim 16, wherein the wear detection sensor 22 includes a plurality of conductive leads 23,24 extending in parallel (see Fig 3) along a portion of an exterior surface of the abrasive body, wherein the plurality of leads have different lengths compared to each other (23 is longer than 24) extending toward exterior.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Knudson-WO-2018/160663 (WO’663) in view of Jayaram-2019/0099859.

WO’663 discloses the invention, as detailed above, but does not disclose the  sensor/electronic device with a package encapsulating the electronic device.  
However, Jayaram teaches an abrasive article having an abrasive body of particles and bond material with an electronic device 222 coupled with abrasive body and encapsulated within a package 221 [0095]. Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the electronic device/sensor of WO’663 with an encapsulating package, as taught by Jayaram, in order to protect the device/sensor from damage which could give false data reading/writing.


Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP-3482876 (EP’876) in view of Jayaram-2019/0099859.
EP’876 discloses the invention, as detailed above, but does not disclose the  sensor/electronic device with a heat resistant package encapsulating the electronic device or coupled to a hub.  
However, Jayaram teaches an abrasive article having an abrasive body of particles and bond material with an electronic device 222 coupled with abrasive body and encapsulated within a package 221 [0095], wherein the package is heat resistant [0093][0359] and made of PEEK [0359], wherein the package/device are coupled to hub/bushing 397 of abrasive body 301. 
Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the electronic device/sensor of EP’876 with an encapsulating package that is heat resistant and made of PEEK attached to hub, as taught by Jayaram, in order to minimize vibration (attached to hub/bushing) and protect the device/sensor from damage/heat which could give false data reading/writing.





PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar abrasive body devices with electronic sensors.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
September 23, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723